Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”), made and entered into as of this 31st day of December, 2008, by and between the Buyer, as defined below, and the Seller, as defined below. As used in this Agreement, the term “Buyer” includes ERF Wireless, Inc., a Nevada corporation (“Parent”), and ERF Wireless Bundled Services, Inc., a Texas corporation and wholly-owned subsidiary of Parent, (“Subsidiary”). As used in this Agreement, the term “Seller” means Centramedia, Inc., D.E. Rice Management Corporation, D.E. Rice Equipment Corporation and D.E. Rice Construction Company, collectively as sellers (“Centramedia”), Texas corporations headquartered in Pampa, Texas. W I T N E S S E T H: WHEREAS, Seller presently operates a business engaged in providing a comprehensive full range of Internet services including Internet Access, dial-in, ISDN, wireless, and networking solutions to commercial businesses and residential customers (the “Business”); and WHEREAS, Seller desires to sell substantially all of the assets and contracts of the Business to Buyer, and Buyer desires to purchase such assets and contracts from Seller, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, Buyer and Seller, in consideration of the mutual promises hereinafter set forth, do hereby promise, and agree as follows: ARTICLE ONE: ASSETS TO BE PURCHASED 1.1 Subject Assets.Upon the terms and subject to the conditions set forth in this Agreement, Seller hereby sells to Subsidiary and Subsidiary hereby purchases from Seller, at the Closing, all of Seller's right, title, and interest in substantially all of the assets associated with the Business, including the following: The assets being acquired includes the right, title, and interest in substantially all of the assets associated with the Business, including: a. Real property / physical locations at 112 and 114 East Francis, i.e., Main office, store front, NOC and towers located on such real property. b. all wireless network infrastructure equipment, including subscriber units, access nodes, backhaul links, towers, radios, antennas, switches, routers and servers with related software; c. all cash, cash equivalents, accounts receivable (including, without limitation, any deposit accounts) d. all inventory, equipment, goods, documents pertaining to the operations and instruments of the Business; e. all vehicles and trailers; f. all rights to equipment, tower and facilities space leases for the Business (“Assumed Leases”); g. all transferable customer and contractual rights held by the Business, including ISP Subscriber Agreements, all Design Agreements, Equipment Purchase Agreements, Internet Access and Monitoring and Maintenance Agreements with customers with fixed wireless broadband; h. all general intangibles (including trademarks, trade names and symbols) used in connection with Centramedia Online Services; i. all work in progress, and all other contracts and agreements relating to the Business; j. all transferable equipment and software related to the Business; k. all Internet address space registered with the American Registry for Internet Numbers, (“ARIN”) by “Centramedia Online Services” and its internet suppliers that is transferable according to the rules, regulations or procedures promulgated by ARIN; l. all legally assignable government permits, licenses and certifications for the Business ("Governmental Permits"); and m. all documents, files and records containing technical support, all additions, accessions and substitutions thereto and other information pertaining to the Business in Seller’s possession or control (collectively, “Purchased Assets” set forth in Schedule 1.1). Documentation that will be provided pursuant to the purchase will include copies of the following books, records, manuals and other materials in any tangible form to the extent relating to the Business and/or the Subject Assets: records relating to customers that are parties to any contracts, records relating to vendors, and all other books, records, files, correspondence, documents and information owned by Seller relating to the Business that are currently in the possession of the employees of the Business, however maintained or stored (collectively, the “Records”), it being understood that the Seller may cause to be deleted confidential information that does not relate to the Subject Assets or the Business. 1.2 Excluded Assets.The Subject Assets shall not include the following (herein referred to as the "Excluded Assets"): all corporate minute books, stock transfer books and other documents relating to the organization, maintenance and existence of Seller as a corporation ("Corporate Documents"); all rights of Seller pursuant to this Agreement, including the consideration paid to Seller pursuant to this Agreement; all originals of personnel records and other records that Seller is required by applicable law to retain in its possession; all tax refunds which Seller is due; all capital stock in Seller; and any other item specifically listed in Schedule 1.3Purchase Price; Payment of Purchase Price. In addition to the Assumed Liabilities described below, the aggregate consideration for the Subject Assets (the “Purchase Price”) shall be the amount equal to: $2,000,000. The Purchase Price shall be subject to adjustment as set forth in Section 1.7 below as so adjusted. 1.4Payment Terms. The Purchase Price shall be payable at the Closing date as follows: Ø $150,000 cash 2 Ø $600,000 Secured Convertible Note Payable to Seller (“Note”) attached hereto as Exhibit 1.4.3, which terms of said Note are incorporated herein at this point as if set forth in full – 3 year note at 7.5% interest with quarterly payments in the amount of $56,341.87 beginning ninety (90) days following Closing.The Note Holder will have a “one-time” option to convert the note into Parent Company Stock at $0.75 per share on or before the 1st anniversary of the Note.The Buyer shall have the right to make the Secured Promissory Note (“Note”) quarterly installments, until the entire outstanding balance has been repaid, to be made with cash or Freely Tradable common stock of the Parent.Freely Tradable common stock shall mean fully registered securities which are not subject to any contractual, regulatory or other legal restrictions on their transfer, are free and clear of all liens and encumbrances and are freely tradable to members of the general public.The Note shall be secured by 100% of the Purchased Assets of Seller under a Pledge Agreement and Security Agreement executed concurrent with this Note.The Buyer may prepay the Note at any time.In this regard, Buyer guarantees the Holder that the underlying value of the common stock used to discharge any quarterly payment shall maintain or exceed the cash value of the quarterly payment for a period of 90 days from the payment date.Otherwise, Buyer shall promptly deliver additional shares or cash for any difference between the value of the common stock delivered as a quarterly payment and the value of said shares 90 days thereafter.Should Buyer elect to pay a quarterly payment in Freely Tradable common stock of Parent, Parent will execute a Guaranty Agreement, in form and substance acceptable to Holder, that shall guarantee the Holder the underlying value of the common stock as of the quarterly payment due date for a period of 90 days from the payment date. Valuation of the shares shall be based upon the same method and will initially be based upon the closing trade price of Parent’s common stock on the OTCBB as quoted under the symbol “ERFW" as of the payment date.Parent agrees to grant Seller piggy-back registration rights to all Restricted Stock issued to Seller as part of the Definitive Agreements and will agree to provide its transfer agent with an opinion letter and instructions to remove the restricted legend from Seller’s shares in accordance with SEC Rule Ø $1,250,000 to be paid by issuance of Rule 144 Restricted Stock priced at trailing 10 day average prior to closing. Buyer agrees to make up any shortfall in Freely Tradable common stock if the aggregate value of all shares issued are sold in open market transactions and total less than $1,250,000 unless the shortfall expires according the following provisions.The shortfall guarantee shall expire on the earlier of (a) the liquidation of $1,250,000 in value, (b) upon the market value of the aggregate of sold and unsold shares reaching $1,750,000 after the 6-month tacking period for Rule 144 Restricted Stock or (c) 18 months following the closing. In accordance with the Pledge Agreement (Exhibit 1.4.4.1) and the Security Agreement (Exhibit 1.4.4.2) to this Agreement, Parent agrees to guarantee the faithful payment of the Purchase Price by pledging Buyer the first lien position in the assets acquired and set forth in the Bill of Sale back to Seller through the date that the Purchase Price (including all components and payment terms of the Purchase Price) has been paid in full. 1.5 Assumed Liabilities; No Other Assumption of Liabilities. As partial consideration for the Subject Assets, Subsidiary shall deliver to Seller at Closing an Assignment and Assumption Agreement pursuant to which Subsidiary shall assume and pay, perform or discharge, as appropriate, the liabilities and obligations of Seller (the “Assumed Liabilities”) a. arising in connection with the operation of the Business by the Purchaser after the closing date, b. arising after the closing date in connection with the performance by the Purchaser of the contracts and agreements associated with the Business assigned to Purchaser, including; ISP Subscriber Agreements, tower leases, telecomm and bandwidth costs, office lease with the City of Pampa and utilities in effect pertaining to the Business, and the Equipment Purchase, Monitoring and Maintenance Agreements in existence with all customers and 3 c. accounts payable outstanding, if any remained unpaid by Seller, as of the closing date as limited and subject to the adjustments set forth in section 1.7 – Adjustments to Purchase Price. Buyer shall not assume or be responsible for any such liabilities or obligations that arise from breaches thereof or defaults by Seller prior to the Closing, all of which liabilities and obligations shall constitute “Specified Retained Liabilities” and all such liabilities shall either be retained by Seller or be fully paid prior to Closing. Except for the Assumed Liabilities, Buyer shall not assume or be obligated under, or become liable for, any debt, liability, contract or obligation whatsoever of Seller or the Business, and Seller shall be responsible for the payment or performance and full discharge of all debts, liabilities, contracts and obligations whatsoever of Seller, including those of the Business accruing prior to the Closing and the Specified Retained Liabilities. In particular (and by way only of example and not by way of limitation), Seller shall be and remain solely responsible for, and shall timely pay or perform and discharge, all debts, liabilities, contracts and obligations with respect to the Business other than the Assumed Liabilities (collectively, together with those liabilities and obligations described in Section 2.2 as constituting the same, “Specified Retained Liabilities”): (i) ) any tax liability or obligation relating to transactions or periods prior to and including the Closing Date (but excluding any sales, use, transfer or other tax obligation resulting from the transactions contemplated by this Agreement, which Buyer hereby agrees to be responsible for); (ii) any liability or obligation to Seller's employees for salaries and wages whether relating to the termination of their employment or otherwise arising, relating to periods prior to and including the Closing; and (iii) any legal claim or any other liability or obligation whatsoever incurred by Seller relating to the Business for periods or occurrences prior to and including the Closing Date. 1.6Allocation of Purchase Price.Seller and Buyer shall cooperate to determine (in accordance with applicable U.S. Treasury regulations promulgated under Section 1060 of the U.S. Internal Revenue Code, as amended, the allocation of the Purchase Price and the liabilities of Seller (plus other relevant items) among the Subject Assets as of the Closing Date.Such allocation shall be made in a manner consistent with the fair market value of such assets.Each of the parties will file all tax returns and information reports (including the IRS Form 8594 and any disclosures that are required under Section 1060 of the Internal Revenue Code) in a manner consistent with such allocation. 1.7Adjustments to Purchase Price.The Purchase Price shall be subject to the following additional credits and adjustments (either as additions or reductions to the Purchase Price, as the case may be), which shall be reflected in the closing statements to be executed and delivered by Buyer and Seller as hereinafter provided: (a) Cash plus accounts receivable plus any prepaid expenses, (including but not limited to taxes and other similar items directly related to the Assumed Liabilities which shall be prorated at Closing) less (b) any accounts receivable collected and not set aside in Seller’s bank account(s) against bills in advance or prepaid services for any service periods post-Closing and (c) trade accounts payable, credit card obligations for business expenses paid by Purchaser on behalf of Seller for obligations and services rendered prior to the Closing.Notwithstanding the above provision, Seller agrees to track and set aside in the Seller’s bank account(s) such funds received against post-Closing service periods. The amount of this adjustment shall be identified as Purchase Price Adjustment (“PPA”).At the end of a ninety-day period immediately after Closing, Purchaser and Seller shall review the PPA and revise it as follows: i. Reduce or increase the PPA as the case may be by an amount equal to any customer accounts receivable purchased at Closing that are deemed uncollectible or understated; ii. Decrease or increase the PPA as the case may be by an amount equal to any increase in the accounts payable assumed by Purchaser at Closing which resulted from such accounts payable having been understated-yet-due by Seller as of the Closing date or overstated. Purchaser and Seller shall review this revision and upon mutual agreement, the amount of the Rule 144 Restricted Stock described in section 1.4 may be increased or decreased. 4 ARTICLE TWO: CLOSING 2.1 Time and Place of Closing; Closing Deliveries. The closing of the purchase and sale contemplated herein (the “Closing”) shall take place at 11:00 a.m., on December 31, 2008 at the offices of Parent, located at League City, Texas, or such time and date as the parties may agree upon. The date of Closing is hereinafter referred to as the “Closing Date.” At the Closing, Seller shall deliver to Buyer according to Buyer’s instructions: a. by wire transfer or certified bank check, an amount equal to $150,000, in U.S. Dollars, b. (b) $1,250,000 of Restricted Stock of the Parent, c. (c) an executed, Secured $600,000 Promissory Note and Pledge and Security Agreement; and d. (e) the documents, certificates, agreements and instruments described in Section 2.2.Buyer shall deliver to Seller the documents, certificates, agreements and instruments described in Sections 2.2 and 2.3. 2.2 Conditions Precedent to Buyer's Obligation. The obligation of Buyer to consummate the transactions contemplated herein is subject to the satisfaction (or, in Buyer's sole discretion, written waiver thereof) as of the Closing of the following conditions: The representations and warranties of Seller made in this Agreement shall be true and correct in all material respects at Closing. No demand, action, suit, audit, investigation, review, claim or other legal or administrative proceeding (collectively, a “Proceeding”) by any nation or government, any state or other political subdivision thereof, including any governmental agency, department, commission, or instrumentality of the United States, any State of the United States or any political subdivision thereof or, any self-regulatory agency or authority (collectively, “Governmental Authority”) or other person shall have been instituted or threatened against Seller which seeks to enjoin, restrain or prohibit, or which questions the validity or legality of, the transactions contemplated hereby or which otherwise seeks to affect or could reasonably be expected to affect the transactions contemplated hereby. Seller's shareholders shall have approved this Agreement and the transactions contemplated thereby. Seller shall have performed in all material respects its obligations described in Section 5.1. The Seller, Dwight Rice and Mike Williams, except for providing services to benefit the Buyer during a transition and integration period, will also agree not to be involved in any way with the Internet Access industry until 3 years from the date of Closing, provided the Buyer and Parent meet all obligations to Seller under this Definitive Agreement. Buyer shall have received from Seller all of the following: A bill of sale including a complete listing of assets, in form and substance satisfactory to Buyer, duly executed by Seller (collectively, the “Bill of Sale”), conveying to Buyer the Subject Assets free and clear of all pledges, security interests, or other similar liens granted by Seller and free and clear of all other adverse claims of any kind whatsoever known by Seller (collectively, “Encumbrances”), except (i) encumbrances for taxes, the payment of which is not delinquent, (ii) materialmen's, warehousemen's, mechanic's, lender’s, lessor’s, or other Encumbrances arising by operation of law in the ordinary course of business for sums not due and which do not materially detract from the value of such assets or properties or materially impair the operation of the Business, and (iii) statutory Encumbrances incurred in the ordinary course of business in connection with worker's compensation, unemployment insurance or other forms of governmental insurance or benefits (collectively "Permitted Encumbrances") ; 5 An assignment and assumption agreement in the form of Exhibit 4 (the “Assignment and Assumption Agreement”), duly executed by Seller; Trademark, copyright and other intellectual property assignment documents reasonably requestedby Buyer to fully effectuate use or transfer of the intellectual property within the Subject Assets, each duly executed by Seller; Actual or constructive physical possession of all of the Subject Assets and the Records; A certificate of the Secretary of Seller certifying, as complete and accurate as of the Closing, attached copies of the governing documents of Seller, certifying and attaching all requisite resolutions or actions of Seller's board of directors and shareholders approving the execution and delivery of this Agreement and the consummation of the contemplated transactions andthe change of name contemplated by Section 1.1 and certifying to the incumbency and signatures of the officers of Seller executing this Agreement and any other document relating to the contemplated transactionsand accompanied by the requisite documents for amending the relevant governing documents of Seller required to effect such change of name in form sufficient for filing with the appropriate Governmental Body 2.3 Conditions Precedent to Seller's Obligations. The obligation of Seller to consummate the transactions contemplated hereby is subject to satisfaction as of the Closing of the following conditions (or, in the sole discretion of Seller, written waiver thereof): The representations and warranties of Buyer made in this Agreement shall be true and correct in all material respects at Closing. No proceeding by any Governmental Authority or other person shall have been instituted or threatened against Buyer which seeks to enjoin, restrain or prohibit, or which questions the validity or legality of, the transactions contemplated hereby or which otherwise seeks to affect or could reasonably be expected to affect the transactions contemplated hereby. Buyer’s operations have been in compliance with all applicable laws and regulations that could have a material adverse impact on the Business. Buyer shall have performed in all material respects its obligations described in Section 5.1 and elsewhere in this Agreement. Seller shall have received from Buyer all of the following: The Purchase Price (including the Secured Promissory Notes, and Pledge and Security Agreements, all duly executed by Buyer) as provided in Sections 1.4 and2.1; and The Assignment and Assumption Agreement, duly executed by Subsidiary; A certificate of the Secretary of each of Parent and Subsidiary certifying, as complete and accurate as of the Closing, attached copies of the governing documents of Parent and Subsidiary as amended and restated, respectively, and certifying and attaching all requisite resolutions or actions of Buyer's board of directors approving the execution and delivery of this Agreement and the consummation of the contemplated transactions and certifying to the incumbency and signatures of the officers of Buyer executing this Agreement and any other document relating to the contemplated transactions; and 6 2.4 Consents and Other Conditions to Closing.It shall also be a condition precedent to closing that: (a) Buyer and Seller shall have obtained all necessary material consents or approvals from all governmental or regulatory authorities that are necessary to acquire the Subject Assets and to continue the historical operations of the Seller in the Subsidiary; (b) Seller shall not be involved in or threatened with any litigation that would have a material adverse effect on the Subject Assets; Seller shall have obtained all necessary consents from any utility companies, landlords, lenders, suppliers and other third parties in connection with the material contracts described in Exhibit 5 to be assumed by Subsidiary at Closing ("Material Consents"). If there are any Material Consents that have not yet been obtained (or otherwise are not in full force and effect) as of the Closing, in the case of each Seller contract as to which such Material Consents were not obtained (or otherwise are not in full force and effect) (the "Restricted Material Contracts"), Buyer may waive the closing conditions as to any such Material Consent and either: (i) elect to have Seller continue its efforts to obtain the Material Consents; or (ii) elect to have Seller retain that Restricted Material Contract and all Liabilities arising therefrom or relating thereto. If Buyer elects to have Seller continue its efforts to obtain any Material Consents and the Closing occurs, notwithstanding Sections 1.1 and 1.5, neither this Agreement nor the Assignment and Assumption Agreement nor any other document related to the consummation of the contemplated transactions shall constitute a sale, assignment, assumption, transfer, conveyance or delivery or an attempted sale, assignment, assumption, transfer, conveyance or delivery of the Restricted Material Contracts, and following the Closing, the parties shall use Best Efforts (other than that Seller and Buyer shall have no obligation to offer or pay any consideration in order to obtain any such Material Consents), and cooperate with each other, to obtain the Material Consent relating to each Restricted Material Contract as quickly as practicable.Pending the obtaining of such Material Consents relating to any Restricted Material Contract, the parties shall cooperate with each other in any reasonable and lawful arrangements designed to provide to Buyer the benefits of use of the Restricted Material Contract for its term (or any right or benefit arising thereunder, including the enforcement for the benefit of Buyer of any and all rights of Seller against a third party thereunder).Once a Material Consent for the sale, assignment, assumption, transfer, conveyance and delivery of a Restricted Material Contract is obtained, Seller shall promptly assign, transfer, convey and deliver such Restricted Material Contract to Buyer, and Buyer shall assume the obligations under such Restricted Material Contract assigned to Buyer from and after the date of assignment to Buyer pursuant to a special-purpose assignment and assumption agreement substantially similar in terms to those of the Assignment and Assumption Agreement (which special-purpose agreement the parties shall prepare, execute and deliver in good faith at the time of such transfer, all at no additional cost to Buyer).If there are any Consents not listed on Exhibit 5 necessary for the assignment and transfer of any Seller contracts to Buyer (the "Nonmaterial Consents") which have not yet been obtained (or otherwise are not in full force and effect) as of the Closing, Buyer shall elect at the Closing, in the case of each of the Seller contracts as to which such Nonmaterial Consents were not obtained (or otherwise are not in full force and effect) (the "Restricted Nonmaterial Contracts"), whether to: (i)accept the assignment of such Restricted Nonmaterial Contract, in which case, as between Buyer and Seller, such Restricted Nonmaterial Contract shall, to the maximum extent practicable and notwithstanding the failure to obtain the applicable Nonmaterial Consent, be transferred at the Closing pursuant to the Assignment and Assumption Agreement as elsewhere provided under this Agreement; or (ii)reject the assignment of such Restricted Nonmaterial Contracts, in which case, notwithstanding Sections 1.1 and 1.5, (A) neither this Agreement nor the Assignment and Assumption Agreement nor any other document related to the consummation of the Contemplated Transactions shall constitute a sale, assignment, assumption, conveyance or delivery or an attempted sale, assignment, assumption, transfer, conveyance or delivery of such Restricted Nonmaterial Contract, and(B) Seller shall retain such Restricted Nonmaterial Contract and all liabilities arising therefrom or relating thereto. 7 2.5 Failure of Conditions.If any of the material conditions to Closing set forth in Sections 2.2, 2.3 and 2.4 have not been satisfied, the party or parties entitled to the benefit of such material conditions may elect to waive the requirement or terminate this Agreement without further liability of the terminating party or to consummate the transactions contemplated hereby. ARTICLE THREE: WARRANTIES AND REPRESENTATIONS OF SELLER Seller hereby warrants and represents to Buyer, which warranties and representations shall survive the Closing for one year, as follows: 3.1 Corporate Matters; No Conflict.Seller is a corporation duly incorporated, validly existing and in good standing under the Laws of the State of Texas and has the authority and power, corporate and otherwise, to carry on the Business in the places and in the manner presently conducted. Seller has the corporate power and authority to enter into this Agreement and the agreements and documents to be executed and delivered pursuant to this Agreement (the “Ancillary Agreements”) by Seller and to consummate the transactions contemplated hereby. The execution, delivery and performance of this Agreement and the Ancillary Agreements to be executed by Seller and the consummation of the transactions contemplated hereby have been approved by all necessary corporate action, other than the Seller's shareholders. This Agreement and the Ancillary Agreements to be executed by Seller constitute, or, in the case of such Ancillary Agreements, upon their execution and delivery by Seller, will constitute, valid and legally binding obligations of Seller, enforceable against it in accordance with their respective terms except as such enforceability may be limited by bankruptcy and other Laws generally affecting the rights of creditors and general principles of equity. To Seller’s knowledge, there are no material adverse environmental liabilities associated with the Seller's Business or the Subject Assets. Except as set forth in Schedule 3, the execution, delivery and performance of this Agreement and such Ancillary Agreements to be executed by Seller and the consummation of the transactions contemplated hereby by such party: (i) does not and will not violate, conflict with, or result in the breach of, or default under, any term, condition or provision of, give rise to any right to terminate, cancel, modify, accelerate or otherwise change the existing rights or obligations of such party with respect to, (A) any domestic or foreign Federal, state or local statute, law, ordinance, rule, administrative interpretation, regulation, policy, guideline or other requirement of or by any Governmental Authority, each as amended through the date hereof (collectively, “Laws”) which is applicable to such party, the Business and/or the Subject Assets, (B) any judgment, order, writ, injunction, decree, directive or award of any arbitrator or Governmental Authority (collectively, an “Order”) which is applicable to such party, the Business and/or the Subject Assets, (C) the charter documents of Seller or any securities issued by Seller, or (D) any authorization, approval, consent, qualification, permit or license (collectively, an “Authorization”) of any Governmental Authority, or any material agreement, or other material instrument, document or understanding, oral or written, to which such party is a party, by which Seller may have rights or by which any of the Subject Assets may be bound or affected; or (ii) result in the creation or imposition of any Encumbrance except Permitted Encumbrances, on the Subject Assets. 8 No Authorization or other action of, or registration, declaration, recording or filing with, any Governmental Authority or other person (other than the approval of the Board of Directors and shareholders of Seller) is required in connection with the execution and delivery of this Agreement and/or any Ancillary Agreements to be executed and delivered pursuant hereto by Seller and/or the consummation by Seller of the transactions contemplated hereby. 3.2 Title to the Subject Assets.Seller has good and valid title to all of the assets constituting the Subject Assets described in Section 1.1, free and clear of all Encumbrances except Permitted Encumbrances. 3.3 Commitments; Customers and Vendors.To the knowledge of Seller, the obligations listed on Exhibit 5 are all of the material agreements, arrangements, and other commitments of the Business with its customers (whether written, oral or otherwise) which, if not assigned to or assumed by Buyer as an “Assumed Contract” hereunder, would result in liabilities or obligations of Seller accruing after the Closing. True and correct copies of each of the contracts and all amendments and modifications thereof, have been delivered to Buyer. Assuming that the consent of the customers who are parties to the contracts is obtained pursuant to consents (as defined in 5.1), all of the contracts are assignable by Seller. 3.4 Each Assumed Contract is in full force and effect.To the knowledge of Seller, Seller has not been made aware of any facts that would suggest that any of the material contracts within Subject Assets is not valid and binding or enforceable in accordance with its terms, except as such enforceability may be limited by bankruptcy and other Laws generally affecting the rights of creditors and general principles of equity. Except as set forth in Schedule 3, neither Seller nor, to the knowledge of Seller, any other party to a contract is in breach or default under any contract (with or without the lapse of time, or the giving of notice, or both). 3.5 Brokers, Agents. Seller has not dealt with any agent, finder, broker or other representative (other than representatives of Buyer) in any manner which could result in Buyer being liable for any finder's, broker's or other fee or commission in connection with the subject matter of this Agreement. 3.6 Warranties True and Correct. No representation or warranty by Seller contained in this Agreement or in any writing to be furnished pursuant hereto contains or will contain any untrue statement of fact or omits or will omit to state any material fact required to make the statements herein or therein complete and not misleading. Exclusion of Implied Warranties.SELLER EXCLUDES AND DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SUBJECT ASSETS AND EACH OF THEM.NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SELLER MAKES NO WARRANTIES TO BUYER IN CONNECTION WITH THE SALE OR TRANSFER OF THE SUBJECT ASSETS TO SUBSIDIARY OR THE CONDITION OR PROSPECTS OF THE BUSINESS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS ARTICLE THREE. ARTICLE FOUR: WARRANTIES AND REPRESENTATIONS OF BUYER Buyer hereby warrants and represents to Seller, which warranties and representations shall survive the Closing for a period of three (3) years following Closing as follows: 4.1 Corporate Matters; No Conflict. Buyer is a corporation duly organized, validly existing and in good standing under the laws of the state where it was incorporated.Buyer has the authority and power, corporate or otherwise, to carry on all business activities in the places and in the manner currently conducted by it.Buyer has the corporate power and authority to enter into this Agreement and the Ancillary Agreements to be executed and delivered by it and to consummate the transactions contemplated hereby.The execution, delivery, and performance of this Agreement and the Ancillary Agreements by Buyer have been approved by all necessary corporate action. This Agreement and the Ancillary Agreements to be executed and delivered by Buyer constitute, or in the case of the Ancillary Agreements, upon their execution and delivery by Buyer, will constitute, valid and legally binding obligations of Buyer, enforceable against it in accordance with their respective terms except as such enforceability may be limited by bankruptcy and other Laws generally affecting the rights of creditors and general principles of equity. 9 The execution, delivery and performance of this Agreement and the Ancillary Agreements to be executed and delivered by Buyer, the consummation of the transactions contemplated hereby, and the compliance herewith, by Buyer: (i) does not, and will not violate, conflict with or result in the breach of, or default under, any term, condition or provision of, give rise to any right to terminate, cancel, modify, accelerate or otherwise change the existing rights or obligations of such party with respect to, (A) any domestic or foreign federal, state or local statute, law, ordinance, rule, administrative interpretation, regulation, policy, guideline or other requirement of or by any governmental authority, each as amended through the date hereof (collectively, “Laws”) which is applicable to such party, the business and/or the subject assets, (B) any judgment, writ, injunction, decree, directive or order of any arbitrator or governmental authority (collectively, an “Order”) which is applicable to such party, the business and/or the subject assets, (C) the charter documents of Buyer or any securities issued by Buyer, or (D) any authorization, approval, consent, qualification, permit or license (collectively an “Authorization”) of any governmental authority, or any material agreement, or other material instrument, document or understanding, oral or written, to which such party is a party, by which Seller may have rights or by which any of the subject assets may be bound or affected. No Authorization or other action of, or registration, declaration, recording or filing with, any Governmental Authority or other person is required in connection with the execution and delivery of this Agreement and/or any Ancillary Agreement to be executed and delivered pursuant hereto by Buyer and/or the consummation by Buyer of the transactions contemplated hereby. 4.2 SEC Filings; Financial Statements (a) The Parent has made available to the Seller, upon request of the Seller, accurate and complete copies (excluding copies of exhibits) of each report, registration statement and definitive proxy statement filed by the Parent with the Securities Exchange Commission (the “SEC”) between December31, 2004 and the date of this Agreement (the “Parent SEC Documents”).As of the time it was filed with the SEC (or, if amended or superseded by a filing prior to the date of this Agreement, then on the date of such filing):(i)each of the Parent SEC Documents complied in all material respects with the applicable requirements of the Securities Act of 1933 or the Securities Exchange Act of 1934 (as the case may be); and (ii)none of the Parent SEC Documents contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. (b) Between the date of the most recently filed Parent SEC Document and the date of this Agreement, there has been no material adverse change in the Parent’s affairs that has not been disclosed in the Parent's SEC Documents, provided, however, that for purposes of determining whether there shall have been any such material adverse change, (i) any adverse change resulting from or relating to worldwide general business or economic conditions shall be disregarded, (ii) any adverse change resulting from or relating to conditions generally affecting the industry in which Parentcompetes shall be disregarded, and (iii) any adverse change to the stock price of the Parent’s Common Stock, as quoted on any nationally recognized stock quotation system, shall be disregarded. (c) The consolidated financial statements contained in the Parent's SEC Documents:(i)complied as to form in all material respects with the published rules and regulations of the SEC applicable thereto; (ii)were prepared in accordance with generally accepted accounting principles applied on a consistent basis throughout the periods covered, except as may be indicated in the notes to such financial statements and (in the case of unaudited statements) as permitted by Form10-Q of the SEC, and except that unaudited financial statements may not contain footnotes and are subject to year-end audit adjustments; and (iii) fairly present the consolidated financial position of the Parent and its subsidiaries as of the respective dates thereof and the consolidated results of operations of the Parent and its subsidiaries for the periods covered thereby. 10 (d) The Parent qualifies as a registrant whose securities may be resold pursuant to Form S-1 or SB-2 promulgated by the SEC pursuant to the Securities Act of 1933, as amended. 4.3 Acquisition Subsidiary. Subsidiary was formed in October, 2005 and is principally engaged in providing Internet Access to commercial and residential clients. Immediately following the Closing, Subsidiary will continue to operate as a wholly owned subsidiary of Parent, ERF Wireless, Inc. 4.4 Brokers; Agents.Buyer has not dealt with any agent, finder, broker or other representative in any manner other than International Business Exchange, as authorized by Seller, which could result in Seller being liable for any fee or commission in the nature of a finder's or originator's fee in connection with the subject matter of this Agreement. 4.5 Warranties True and Correct.No warranty or representation by Buyer contained in this Agreement or in any writing to be furnished pursuant hereto contains or will contain any untrue statement of fact or omits or will omit to state any material fact required to make the statements therein contained not misleading. ARTICLE FIVE: ADDITIONAL COVENANTS 5.1 GeneralBuyer and Seller understand and agree to cooperate on the completion of comprehensive due diligence, including the preparation of Parent audited financial statements covering the assets to be purchased and liabilities assumed for inclusion in a report on Form 8-K to be filed by Parent with the U.S. Securities and Exchange Commission.Buyer and Seller acknowledge that the satisfactory completion of due diligence is a condition precedent to the closing obligation of either party. 5.2 Best Efforts.
